DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In Claim 1, line 6, and Claim 10, line 6, the limitation “a puncture needle detection unit” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “puncture needle detection unit” and functional language “detect” without reciting sufficient structure to achieve the function. The specification describes 
In Claim 1, line 8, and Claim 10, line 8, the limitation “a motion extraction unit” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “motion extraction unit” and functional language “extract” without reciting sufficient structure to achieve the function. The specification describes the motion extraction unit as: “The motion extraction unit 35 extracts a motion that forms a linear locus in the ultrasound image based on the puncture needle information stored in the puncture needle information storage unit 381. At this time, the motion extraction unit 35 extracts movement of the puncture needle from the start to the end in the same direction as a single motion. By extracting the motion that forms a linear locus by the motion extraction unit 35 in this way, a locus of when changing a direction to puncture by the puncture needle 100 by changing the rising angle of the rising base 212 e is deleted, for example. Note that “linear” referred to here includes not only the case where the point of the puncture needle is moved on one straight line in the ultrasound image but also a case where the point of the puncture needle is moved in a long and narrow rectangular region having a small width set in advance in a direction orthogonal to a moving 
In Claim 1, line 11, and Claim 10, line 11, the limitation “a composite image generation unit” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “composite image generation” and functional language “generate” without reciting sufficient structure to achieve the function. The specification describes the composite image generation as: “The composite image generation unit 362 generates a composite image by superimposing the locus of the linear motion extracted by the motion extraction unit 35 on the ultrasound image. FIG. 5 is a diagram schematically illustrating a display example of a composite image generated by the composite image generation unit 362. In a composite image 102 illustrated in FIG. 5, a locus group 121 composed of a plurality of straight lines is displayed. In the first embodiment, the composite image generation unit 362 generates a composite image after the puncture needle image becomes undetected for the first time after the puncture needle detection unit 34 starts detecting the image of the puncture needle. That is, in the first embodiment, the composite image generation unit 362 generates the composite image after the puncture needle detection unit 34 stops detecting the image of the puncture needle due to taking out of the puncture needle from the ultrasound endoscope 2 after termination of the first needle biopsy.” [0037]. It is unclear from the Specification if the composite image generation is software of hardware or a combination of both. The specification information does not provide the necessary structural information.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim 1, line 6, and Claim 10, line 6, “a puncture needle detection unit” 
Claim 1, line 8, and Claim 10, line 8, “a motion extraction unit”
Claim 1, line 11, and Claim 10, line 11, “a composite image generation unit” 
without providing sufficient information in the claim, specification or drawings to clearly understand what the structure is and what is the true intended usage of the structure.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "generating a composite image displaying loci of the linear motions…".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same or a new composite image from the one generated by the composite image generation unit.

Claim limitations:
Claim 1, line 6, and Claim 10, line 6, “a puncture needle detection unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For the purpose of examination, the Examiner using broadest reasonable interpretation will interpret “a puncture needle detection unit” as a computer processing device. 
Claim 1, line 8, and Claim 10, line 8, “a motion extraction unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For the purpose of examination, the Examiner using broadest reasonable interpretation will interpret “a motion extraction unit” as a computer processing device. 

Claim 1, line 11, and Claim 10, line 11, “a composite image generation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed 

Therefore, Claims 1-15 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Takeda et. al. (U.S. 20130274608, October 17, 2013)(hereinafter, “Takeda”).
Regarding Claim 1, Takeda teaches: An ultrasound observation apparatus for generating an ultrasound image based on an ultrasound echo (Fig. 1, element 10, RIS, element 20, ultrasound diagnostic apparatus, [0057][0059]) acquired by an ultrasound probe (Fig. 22, element 22, [0060]) provided with an ultrasound transducer that transmits an ultrasound wave to an observation target and receives an ultrasound wave reflected at the observation target ([0059]), the ultrasound observation apparatus comprising:
a puncture needle detection unit (Fig. 4, element 203e, puncture needle position detection unit, [0067]) configured to detect an image of a puncture needle (Fig. 2, element 24, puncture needle, [0062][0072]) displayed in the ultrasound image ([0059][0065][0078]);
a motion extraction unit configured to extract a linear motion at a point of the puncture needle based on a history of the image of the puncture needle in the ultrasound image (Fig. 4, element 203e, puncture needle position detection unit, [0061] [0072]); 

Regarding Claim 2, Takeda substantially teaches the claim limitations as noted above.
Takeda further teaches: further comprising: a puncture needle information storage unit configured to store information of a point position of the image of the puncture needle detected by the puncture needle detection unit (“The puncture needle image frame buffer 205a stores the puncture image data on a frame basis. The biological tissue image frame buffer 205b stores biological tissue image data on the biological tissue in the subject on a frame basis. Specifically, 
Regarding Claim 3, Takeda substantially teaches the claim limitations as noted above.
Takeda further teaches: wherein the composite image generation unit generates the composite image by generating at least a part of the loci of the linear motions extracted by the motion extraction unit and superimposing the part on the ultrasound image (“The puncture needle image frame buffer 205a stores the puncture image data on a frame basis. The biological tissue image frame buffer 205b stores biological tissue image data on the biological tissue in the subject on a frame basis. Specifically, it stores the ultrasound image data which is obtained by co-phasing and adding the received signals in such a manner that the receiving aperture center is set at the channel which corresponds to the transmission aperture center of the transmitted ultrasound beam. The composite image frame buffer 205c stores a composite 
Regarding Claim 4, Takeda substantially teaches the claim limitations as noted above.
wherein the composite image generation unit changes a display form of the loci of the linear motions in the composite image according to number of times of passage in the common section (“If the control unit 208 determines in step S408 that it does not extract the still image which shows the puncture needle 24 at the deepest position (step S408, N), it determines whether it extracts the composite image data to generate the video data or not, in which the composite image data are multiple frames of data consisting of the composite image data which shows the puncture needle 24 at the deepest position and other composite image data within a predetermined time period before and after it and the video data is data which displays these data one after another in chronological order (step S411). Based on whether a predetermined operation is made on the operation input unit 201 or not, for example, the control unit 208 determines whether it extracts the composite image data to generate the video data or not, in which the composite image data are multiple frames of data consisting of the composite image data which shows the puncture needle 24 at the deepest position and other composite image data within the predetermined time period before and after it and the video data is data which displays these data one after another in chronological order The time period of extracting the composite image data may be set appropriately.” [0147]).
5, Takeda substantially teaches the claim limitations as noted above.
wherein the composite image generation unit generates the composite image in which information of number of times of passage in the common section is added and displayed to the loci of the corresponding linear motions (“If the control unit 208 determines in step S408 that it does not extract the still image which shows the puncture needle 24 at the deepest position (step S408, N), it determines whether it extracts the composite image data to generate the video data or not, in which the composite image data are multiple frames of data consisting of the composite image data which shows the puncture needle 24 at the deepest position and other composite image data within a predetermined time period before and after it and the video data is data which displays these data one after another in chronological order (step S411). Based on whether a predetermined operation is made on the operation input unit 201 or not, for example, the control unit 208 determines whether it extracts the composite image data to generate the video data or not, in which the composite image data are multiple frames of data consisting of the composite image data which shows the puncture needle 24 at the deepest position and other composite image data within the predetermined time period before and after it and the video data is data which displays these data one after another in chronological order The time period of extracting the composite image data may be set appropriately.” [0147]).
Regarding Claim 6, Takeda substantially teaches the claim limitations as noted above.
Takeda further teaches: wherein the composite image generation unit superimposes, on the ultrasound image, a region indicating a range of the linear motions performed during time from when the puncture needle detection unit starts detecting the image of the puncture needle to when the puncture needle detection unit stops detecting the image of the puncture needle (“The control unit 208 subsequently determines whether the sound ray data for one frame is obtained or not (step S110). If the control unit 208 determines that the sound ray data for one frame is obtained (step S110, Y), it composites the puncture needle image data which is stored in the puncture needle image frame buffer 205a of the image memory 205 as described above 
Regarding Claim 7, Takeda substantially teaches the claim limitations as noted above.
Takeda further teaches: wherein the composite image generation unit generates the composite image while holding a relative positional relationship between the observation target displayed in the ultrasound image and the locus of the puncture needle (“Next, the control unit 208 determines whether it extracts a still image which shows the puncture needle 24 at the deepest position from the composite image data included in the puncture video data file or not (step S408). Whether extracting the still image which shows the puncture needle 24 at the deepest position or not is determined based on, for example, whether a predetermined operation is made by the operation input unit 201 or not. If the control unit 208 determines that it extracts the still image which shows the puncture needle 24 at the deepest position (step S408, Y), it extracts the still image which shows the puncture needle 24 at the deepest position from the composite image data included in the puncture video data file (step S409). Specifically, the control unit 208 reads out, for example, each puncture needle image data which correspond to the composite image data included in the puncture video data file. The control unit 208 reads them out from the puncture needle image frame buffer 205a, and quantizes them into respective binary data. The control unit 208 develops each binarized puncture needle image data onto an x-y space. The control unit 208 determines a distance from the insert position to the tip position 
Regarding Claim 8, Takeda substantially teaches the claim limitations as noted above.
Takeda further teaches: wherein the composite image generation unit starts generation of the composite image when the puncture needle detection unit stops detecting the image of the puncture needle after a state in which the puncture needle detection unit is detecting the image of the puncture needle is continued (Fig. 9; “The control unit 208 firstly determines whether the generated ultrasound image data is the above-described composite image data or not (step S401). If the control unit 208 determines that the generated ultrasound image data is the composite image data (step S401, Y), it recognizes that the puncture needle 24 is inserted in the subject, and executes the processing of step S402. The control unit 208 determines in step S402 whether the ultrasound image data on the previous frame is the composite image data or not (step S402). In other words, the control unit 208 determines whether the puncture 
Regarding Claim 9, Takeda substantially teaches the claim limitations as noted above.
Takeda further teaches: wherein the composite image generation unit stops generation of the composite image when the puncture needle detection unit detects the image of the puncture needle in a case where the composite image generation unit has generated the composite image (Fig. 9; “The control unit 208 firstly determines whether the generated ultrasound image data is the above-described composite image data or not (step S401). If the control unit 208 determines that the generated ultrasound image data is the composite image data (step S401, Y), it recognizes that the puncture needle 24 is inserted in the subject, and executes the processing of step S402. The control unit 208 determines in step S402 whether the ultrasound image data on the previous frame is the composite image data or not (step S402). In other words, the control unit 208 determines whether the puncture needle 24 is still inserted in the subject or not. If the control unit 208 determines that the ultrasound image data of the previous frame is not the composite image data (step S402, N), it recognizes that the puncture needle 24 has begun being inserted into the subject. The control unit 208 then starts to generate the puncture video data (step S403), and ends the processing. On the contrary, if the control unit 208 determines that the ultrasound image data of the previous frame is the composite image data (step S402, Y), it recognizes that the puncture video data is being generated. The control unit 208 then ends the processing without executing step S403.” [0141]; “If the control unit 208 determines in step S401 that the generated ultrasound image data is not the composite image data (step S401, N), it recognizes that the puncture needle 24 is not inserted in the subject, and executes the processing of step S404. The control unit 208 determines in step S404 whether the ultrasound image data on the previous frame is the composite image data or not (step S404). If the control unit 208 determines that the ultrasound image data on the previous frame is not the composite image data (step S404, N), it ends the 
Regarding Claim 10, Takeda teaches: An ultrasound observation apparatus for generating an ultrasound image based on an ultrasound echo (Fig. 1, element 10, RIS, element 20, ultrasound diagnostic apparatus, [0057][0059]) acquired by an ultrasound probe (Fig. 22, element 22, [0060]) provided with an ultrasound transducer that transmits an ultrasound wave to an observation target and receives an ultrasound wave reflected at the observation target ([0059]), the ultrasound observation apparatus comprising:
a puncture needle detection unit (Fig. 4, element 203e, puncture needle position detection unit, [0067]) configured to detect an image of a puncture needle (Fig. 2, element 24, puncture needle, [0062][0072]) displayed in the ultrasound image ([0059][0065][0078]);
a motion extraction unit configured to extract a linear motion at a point of the puncture needle based on a history of the image of the puncture needle in the ultrasound image (Fig. 4, element 203e, puncture needle position detection unit, [0061] [0072]); 
and a composite image generation unit configured to generate a composite image by generating loci of the linear motions extracted by the motion extraction unit and superimposing the loci on the ultrasound image (“The puncture needle image frame buffer 205a stores the puncture image data on a frame basis. The biological tissue image frame buffer 205b stores biological tissue image data on the biological tissue in the subject on a frame basis. Specifically, it stores the ultrasound image data which is obtained by co-phasing and adding the received signals in such a manner that the receiving aperture center is set at the channel which corresponds to the transmission aperture center of the transmitted ultrasound beam. The composite image frame buffer 205c stores a composite image data on a frame basis, which is a composite ultrasound image data of the puncture needle image data and biological tissue image 
Regarding Claim 11, Takeda substantially teaches the claim limitations as noted above.
Takeda further teaches: wherein the composite image generation unit generates the composite image during when the puncture needle detection unit is detecting the image of the puncture needle (“When the sampling memory 203c stores the received signals which are obtained by sending and receiving the sound velocity analyzing beam, the sound velocity calculation unit 203f corrects the puncture needle echo information as well as calculates the sound velocity in the subject on the basis of the puncture needle echo information which is generated at the puncture needle position detection unit 203e. Specific methods of correcting the puncture needle echo information and calculating the sound velocity are described below. The sound velocity calculation unit 203f then tells the phasing addition unit 203d the delay time based on the calculated sound velocity.” [0073];” The puncture needle image frame buffer 205a stores the puncture image data on a frame basis. The biological tissue image frame buffer 205b stores biological tissue image data on the biological tissue in the subject on a frame basis. Specifically, it stores the ultrasound image data which is obtained by co-phasing and adding the received signals in such a manner that the receiving aperture center is set at the channel which corresponds to the transmission aperture center of the transmitted ultrasound beam. The composite image frame buffer 205c stores a composite image data on a frame basis, which is a composite ultrasound image data of the puncture needle image data and biological tissue image data which are respectively read out from the puncture needle image frame buffer 205a and biological tissue image frame buffer 205b.” [0076]).
Regarding Claim 12, Takeda teaches: A method of operating an ultrasound observation apparatus for generating an ultrasound image based on an ultrasound echo acquired by an ultrasound probe provided with an ultrasound transducer that transmits an ultrasound wave to an observation target and receives an ultrasound wave reflected at the observation target (Fig. 
detecting, by a puncture needle detection unit, an image of a puncture needle displayed in the ultrasound image (Fig. 4, element 203e, puncture needle position detection unit, [0062][0065] [0067][0078]);
extracting, by a motion extraction unit, a linear motion at a point of the puncture needle based on a history of the image of the puncture needle in the ultrasound image (Fig. 4, element 203e, puncture needle position detection unit, [0061] [0072]);
and generating, by a composite image generation unit, a composite image by generating loci of the extracted linear motion and superimposing the loci on the ultrasound image by using only the loci of the linear motions having passed through a common section a plurality of times among the loci of the linear motions extracted by the motion extraction unit (“The puncture needle image frame buffer 205a stores the puncture image data on a frame basis. The biological tissue image frame buffer 205b stores biological tissue image data on the biological tissue in the subject on a frame basis. Specifically, it stores the ultrasound image data which is obtained by co-phasing and adding the received signals in such a manner that the receiving aperture center is set at the channel which corresponds to the transmission aperture center of the transmitted ultrasound beam. The composite image frame buffer 205c stores a composite image data on a frame basis, which is a composite ultrasound image data of the puncture needle image data and biological tissue image data which are respectively read out from the puncture needle image frame buffer 205a and biological tissue image frame buffer 205b.” [0076]), the composite image generation unit generating a composite image displaying loci of the linear motions during time from when the-6- puncture needle detection unit detects the image of the puncture needle to when the puncture needle detection unit stops detecting the image of the puncture needle, and loci of the linear motions during time from when the puncture needle detection unit detects the image of the puncture needle again to when the puncture 
Regarding Claim 13, Takeda teaches: A method of operating an ultrasound observation apparatus for-7- generating an ultrasound image based on an ultrasound echo acquired by an ultrasound probe provided with an ultrasound transducer that transmits an ultrasound wave to an observation target and receives an ultrasound wave reflected at the observation target (Fig. 
detecting, by a puncture needle detection unit, an image of a puncture needle displayed in the ultrasound image(Fig. 4, element 203e, puncture needle position detection unit, [0062][0065] [0067][0078]);
extracting, by a motion extraction unit, a linear motion at a point of the puncture needle based on a history of the image of the puncture needle in the ultrasound image (Fig. 4, element 203e, puncture needle position detection unit, [0061] [0072]); 
and generating, by a composite image generation unit, a composite image by generating loci of the extracted linear motion and superimposing the loci on the ultrasound image such that loci of the linear motions during time from when the puncture needle detection unit detects the image of the puncture needle to when the puncture needle detection unit stops detecting the image of the puncture needle, and loci of the linear motions during time from when the puncture needle detection unit detects the image of the puncture needle again to when the puncture needle detection unit stops detecting the image of the puncture needle are displayed in different display forms from each other (“The puncture needle image frame buffer 205a stores the puncture image data on a frame basis. The biological tissue image frame buffer 205b stores biological tissue image data on the biological tissue in the subject on a frame basis. Specifically, it stores the ultrasound image data which is obtained by co-phasing and adding the received signals in such a manner that the receiving aperture center is set at the channel which corresponds to the transmission aperture center of the transmitted ultrasound beam. The composite image frame buffer 205c stores a composite image data on a frame basis, which is a composite ultrasound image data of the puncture needle image data and biological tissue image data which are respectively read out from the puncture needle image frame buffer 205a and biological tissue image frame buffer 205b.” [0076]), the composite image generation unit generating a composite image displaying loci of the linear motions during time from when the-
Regarding Claim 14, Takeda teaches: A non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a processor to 
detecting, by a puncture needle detection unit, an image of a puncture needle displayed in the ultrasound image (Fig. 4, element 203e, puncture needle position detection unit, [0062][0065] [0067][0078]);
-8-extracting, by a motion extraction unit, a linear motion at a point of the puncture needle based on a history of the image of the puncture needle in the ultrasound image (Fig. 4, element 203e, puncture needle position detection unit, [0061] [0072]);
and generating, by a composite image generation unit, a composite image by generating loci of the extracted linear motion and superimposing the loci on the ultrasound image by using the loci of the linear motions having passed through a common section a plurality of times among the loci of the linear motions extracted by the motion extraction unit (“The puncture needle image frame buffer 205a stores the puncture image data on a frame basis. The biological tissue image frame buffer 205b stores biological tissue image data on the biological 
Regarding Claim 15, Takeda teaches: A non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a processor to execute (Fig. 3; “The control unit 208 includes, for example, a CPU (central processing unit), a ROM (read only memory) and a RAM (random access memory). The control unit 208 reads out various programs stored in the ROM such as system program, develops them on the RAM, and integrally controls the operations of the ultrasound diagnostic imaging apparatus 20 according to the developed programs.” [0080]; “The storage unit 209 is made of, for example, a high-capacity record medium such as HDD (hard disk drive) and SSD (solid state drive), and is capable of storing the ultrasound image data as generated above. The storage unit 209 is capable of storing a frame of the ultrasound image data on a one-frame still image as well as a video data in which the ultrasound image data on several frames are displayed as a video. Besides the above record medium, a portable record medium such as DVD-R (digital versatile disk-recordable) and CD-R (compact disk-recordable) and a data reading/writing device such as DVD-R drive or CD-R drive for recording data thereon may be provided to the storage unit 209. The storage unit 209 may be capable of storing an image file of the DICOM image data as generated above.” [0082]): 
detecting, by a puncture needle detection unit, an image of a puncture needle displayed in the ultrasound image (Fig. 4, element 203e, puncture needle position detection unit, [0062][0065] [0067][0078]);

and generating, by a composite image generation unit, a composite image by generating loci of the extracted linear motion and superimposing the loci on the ultrasound image such that loci of the linear motions during time from when the puncture needle detection unit detects the image of the puncture needle to when the puncture needle detection unit stops detecting the image of the puncture needle, and loci of the linear motions during time from when the puncture needle detection unit detects the image of the puncture needle again to when the puncture needle detection unit stops detecting the image of the puncture-9- needle are displayed in different display forms from each other (“The puncture needle image frame buffer 205a stores the puncture image data on a frame basis. The biological tissue image frame buffer 205b stores biological tissue image data on the biological tissue in the subject on a frame basis. Specifically, it stores the ultrasound image data which is obtained by co-phasing and adding the received signals in such a manner that the receiving aperture center is set at the channel which corresponds to the transmission aperture center of the transmitted ultrasound beam. The composite image frame buffer 205c stores a composite image data on a frame basis, which is a composite ultrasound image data of the puncture needle image data and biological tissue image data which are respectively read out from the puncture needle image frame buffer 205a and biological tissue image frame buffer 205b.” [0076]), the composite image generation unit generating a composite image displaying loci of the linear motions during time from when the-6- puncture needle detection unit detects the image of the puncture needle to when the puncture needle detection unit stops detecting the image of the puncture needle, and loci of the linear motions during time from when the puncture needle detection unit detects the image of the puncture needle again to when the puncture needle detection unit stops detecting the image of the puncture needle, in different display forms from each other (“The control unit 208 firstly 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JONATHAN CWERN/Primary Examiner, Art Unit 3793